﻿Allow me to begin by expressing my warmest
congratulations to the President upon his election. We are
confident that his experience, know-how and broad
understanding of international issues will be invaluable in
carrying out the noble mission that has been entrusted to
him and will provide the best possible assurance of the
success of this session. His election to the presidency
reflects the very special respect the international community
has for his friendly country, Ukraine, because of its wise
policy, based on moderation and a sense of proportion and
also because of the efforts it is making to consolidate the
principles of peace, justice and cooperation as the
foundation of relations between States.
I also wish to express our warmest thanks and
gratitude to last year's President, His Excellency Mr. Razali
Ismail, who throughout his term in office distinguished
himself by the dedication and loyalty with which he carried
out his functions, playing a remarkable role in the reform
of the United Nations and its restructuring and adaptation
to the changes occurring in the world, and in preparing it
to enter the twenty-first century with greater efficiency.
Reform of the United Nations and its restructuring are
undoubtedly in the forefront of the issues on this session's
agenda, particularly since Secretary-General Kofi Annan
has kept the promise he made when he took office and
has submitted a report on reform of the Organization that
contains numerous measures and recommendations that
are important for the Organization's future. It is with
pleasure that I pay tribute to Secretary-General Kofi
Annan for all the initiatives he has taken and the bold
proposals he has made since taking office a short while
ago with a view to reforming the Secretariat and
rationalizing its functioning.
Tunisia, which took an active part in the discussions
held in the various working groups entrusted with the
reform process, wishes to underscore the prime
importance of the issues raised in the Secretary-General's
report, both those that fall within his competence
regarding coordination between the different Departments
of the Secretariat and between the United Nations and its
specialized agencies and those reforms that concern the
United Nations activities and fall within the competence
of the General Assembly, in connection with which the
Assembly will adopt relevant resolutions.
There is no doubt that the international community
is motivated by a sincere will to give a powerful impetus
to the reform process to enable the United Nations to
accomplish the tasks provided for in the Charter, whether
with regard to achieving security and peace in the world
or to establishing conditions for sustainable development,
two closely related, complementary goals.
In our view, the most important priority of the
reform process is to focus on strengthening the United
Nations role in achieving development and in reducing
and eradicating poverty, mobilizing the means required so
that developing countries can achieve economic and social
development and meet the crucial challenges imposed
upon them by globalization and by the market economy.
Notwithstanding the well-being and prosperity that
technological progress and globalization of the economy
have brought to certain countries, while others have been
excluded, the world's economy continues to suffer from
imbalances that hinder growth in developing countries and
endanger international stability. We consider it essential
to give priority to these situations in United Nations
programmes and activities in order to narrow the chasm
that exists between States, give new impetus to
international cooperation in the field of economic and
social development and strengthen the United Nations
capacity for effective and efficient action in this regard.
Tunisia stresses the need to strengthen the role of the
United Nations in the field of development in order to
19


consolidate the General Assembly's prerogatives with regard
to preparing cooperation policies and monitoring their
execution. The United Nations continues to be the ideal
forum for this within the framework of the international
community. That also requires that Member States honour
their financial commitments to the United Nations in order
to provide the necessary means required for successful
reform, the realization of the United Nations various
programmes and rational, judicious use of resources.
In this connection Tunisia once again reaffirms its
support for the restructuring of the Security Council to
ensure a fairer representation of Member States and to
guarantee the interests of developing countries within the
framework of equality for all Member States, consecrating
the spirit of the Charter and giving concrete expression to
its principles. In this regard, my country would recall the
legitimate claim of the African States, as expressed at the
Organization of African Unity (OAU) Summit Meeting held
at Tunis in June 1994 and reaffirmed at the recent OAU
Summit at Harare, calling for the allocation of two
permanent seats on the Security Council to be occupied by
African States on a rotating basis.
It is also important to continue to improve the working
methods of the Security Council and to implement fully the
procedures stipulated in the Council's rules of procedure to
ensure the effective participation of United Nations Member
States and their collective responsibility for maintaining
international peace and security.
The maintenance of international peace and security
and the elimination of the hotbeds of tensions, conflicts and
wars that still rage in many regions of the world are today,
in addition to the problems of development, at the forefront
of the international community's concerns, and they
continue to require determined and consistent action by the
United Nations.
In this context, Tunisia emphasizes the importance of
the role the United Nations must play with regard to the
situation in the Middle East in the light of the dangerous
developments that are taking place there. The United
Nations has followed the Palestinian problem since the very
beginning and has had a special responsibility to the
Palestinian people from the adoption of the resolution on
the partition of Palestine until the formulation of the basic
principles of a pacific settlement of the Arab-Israeli
conflict.
Tunisia has stood by the Palestinian people in their
struggle to recover their legitimate rights and for 12 years
was home to the Palestine Liberation Organization. It has
followed, from a position of neutrality, the Middle East
peace process and played, at the behest of its of President,
a historic role in triggering that process. It has supported
the process at every stage, beginning with the initial
contacts between the conflicting parties, at the Madrid
Conference, and in the Oslo, Washington and Cairo
agreements. Tunisia was also a party to the multilateral
negotiations. As such, Tunisia wishes here to express its
profound concern and indignation at the obstruction of
this process and at the freezing of the agreements that led
up to it, as well as at the renewed dangers of conflict,
violence and instability in the region.
We denounce the Israeli Government's policy of
fait accompli, its failure to respect the international
agreements that have been signed and the unilateral
measures it has taken in building colonies inside and
outside Al Quds, destroying houses, confiscating identity
cards, inflicting collective reprisals against the Palestinian
people, seizing their financial assets, continuing to besiege
them and taking all sorts of other arbitrary measures. We
call emphatically for a return to the basic references that
have been part of the peace process since its inception,
particularly the principle of land for peace, and for
respect of international legality on the basis of Security
Council resolutions 242 (1967), 338 (1973) and 425
(1978) and the relevant General Assembly resolutions.
Furthermore, we call for the implementation of all the
provisions of the agreement pertaining to the transition
stage, including the second redeployment, the opening of
a secure road between the West Bank and Gaza, the
opening of the airport and the port, the release of
prisoners and the beginning of the final status
negotiations, in accordance with the agreed-upon
schedule.
The international community, particularly in the
meetings of the Security Council and the three
consecutive meetings of the tenth emergency special
session of the General Assembly, has already condemned
the current Israeli Government's policy of building
settlements in Al Quds and in the occupied Palestinian
territories. This policy has greatly discouraged the
Palestinian community and international opinion in
general, particularly since it has given rise to acts of
violence for which Israel bears sole responsibility, given
the profound despair that has replaced the relief that had
been felt throughout the entire region.
Tunisia exhorts the international community, and
especially the two sponsors of peace, to act expeditiously
and firmly to save the peace and avert the dangers that
20


threaten the region so that the Palestinian people is able to
recover its legitimate rights to the creation of an
independent State on its own soil with Al-Quds Al-Sharif
as its capital, and to ensure the restoration to Syria and
Lebanon of the territories which Israel has occupied.
We note with satisfaction the United States'
resumption of efforts to save the peace process, notably the
meeting held yesterday in New York between the parties
concerned. We also welcome the efforts being made to
restore confidence among the parties concerned with a view
to helping them overcome the current crisis and achieve an
equitable settlement of the Palestinian problem and the
Arab-Israeli conflict as a whole. We feel that actions
undertaken to date to mitigate the risks of tension and
conflict in the region remain far below what we had hoped.
Tunisia regrets the deterioration of the current
financial situation of the United Nations Relief and Works
Agency for Palestine Refugees in the Near East (UNRWA),
which hinders its mission to alleviate the suffering of the
Palestinian people. While reaffirming the international
community's responsibility for the question of Palestinian
refugees, we urge it to continue to provide assistance to
UNRWA in order to allow it to carry out its mandate fully
and resume its work. We urge all donors countries to
maintain and honour their financial commitment and to
increase their contribution to the Agency budget, taking into
account the natural growth in the number of Palestinian
refugees, in order to allow the Agency to overcome its
severe financial crisis.
Tunisia's awareness of the importance in today's world
of economic and geographic groupings to meeting the
challenges of globalization and the changes we are currently
witnessing encourages us to be firm and consistent in
pursuing our efforts to complete the construction of the
Arab Maghreb Union. The Union represents a particular
claim made by the peoples of our region and one of the
goals that we, together with the leaders of our brother
Maghreb countries, are striving to attain.
This strategic option for the future of the peoples of
the region and their cooperation with their immediate
environment is strengthened by the efforts our country is
making, under the impetus of President Ben Ali, to
construct a Euro-Mediterranean area that will serve as a
framework for cooperation among the Mediterranean
riparian countries, for solidarity among their peoples and
for cultural and social dialogue in the context of the noble
values and principles in which we all believe. Our country
has already assumed a distinctive role in ensuring the
success of the various meetings and conferences held to
this end, from the preparatory meeting of the region's
Ministers for Foreign Affairs held in Tabarka, Tunisia, to
the Barcelona conference and the meetings that followed.
Our country gave concrete expression to this option in
1995 by signing an association agreement with the
European Union.
We believe that it has become imperative to respond
favourably to the willingness of the Libyan Arab
Jamahiriya to settle the Lockerbie question in a fair and
honourable manner in the framework of proposals made
by the League of Arab States, the Organization of African
Unity (OAU) and the Non-Aligned Movement. These
proposals can help to achieve a peaceful solution based
on international legality and thereby hasten the end of the
suffering being endured by the brother Libyan people
under the embargo. They would also strengthen stability
in that part of the Mediterranean.
We also take this opportunity to call for an end to
the suffering that has been inflicted upon the Iraqi people
for a number of years now. We hope that relations among
the States of the Gulf region will be based on respect for
the sovereignty of all the States of the region, their
territorial integrity and the inviolability of their borders,
in accordance with the relevant resolutions of the Security
Council. In this context, Tunisia once again reaffirms its
solidarity with the United Arab Emirates in the peaceful
efforts they are making to recover the islands of Greater
Tunb, Lesser Tunb and Abu Musa.
The success of the United Nations in achieving
international peace and security does not rest only on
peacekeeping operations, preventive diplomacy and the
peaceful settlement of conflict. It also requires progress
and accomplishments in the field of disarmament. Despite
the end of the cold war and the achievement of a number
of positive results, particularly in limiting the proliferation
of weapons of mass destruction, these weapons —
particularly nuclear weapons — continue seriously to
threaten all mankind.
Tunisia, which has ratified all the international
conventions on the subject, reiterates its appeals for the
establishment of a denuclearized zone, free of all weapons
of mass destruction, in the Middle East. This appeal has
been supported by the accession to the Treaty on the
Non-Proliferation of Nuclear Weapons of all the countries
of the region with the exception of Israel, which has
neither ratified the Treaty nor placed its nuclear facilities
21


under the system of international controls, thereby
endangering the security and integrity of the entire region.
There are many regions of the world that continue to
be torn by war and conflict and whose populations are
confronted with tragic situations as a result of instability,
insecurity, famine and destitution. We nonetheless note with
satisfaction that, despite the persistence of hotbeds of
tension and instability in some of these regions, the African
continent is beginning truly to awaken to the possibility of
restored security and renewed economic growth in a
number of its regions and countries.
Tunisia welcomes the development of the situation in
Africa and the sincere determination of member countries
of the Organization of African Unity to pursue the reforms
that have been undertaken to restructure economies and
consolidate democracy. At the same time, my country
reiterates the appeal made by President Ben Ali many times
to the international community for increased attention to be
paid to the continent's problems in order to eradicate once
and for all the hotbeds of tension that remain in Africa, so
that security and stability may be instituted throughout the
continent, enabling all its peoples to devote themselves to
work and to economic development.
In this context, the role to be played by the United
Nations in assisting the countries concerned to overcome
these difficulties and challenges assumes primary
importance. It is a role that should be seen in the context of
the prime responsibility that our international Organization
assumes in preserving peace and security and in confirming
the fact that the United Nations is irreplaceable in these
endeavours. However, this in no way minimizes the
importance that should be given to the action of regional
organizations, whose role has grown in recent years,
making their influence visible and palpable.
Our country emphasizes the importance of the role
devoted to the Mechanism for Conflict Prevention,
Management and Resolution, which was set up by the
Organization of African Unity for all issues related to
security and stability on the African continent. This clearly
does not prevent us from supporting any international
initiative that is consistent with this essential principle and
that reinforces African efforts to preserve peace and
security on our continent.
We applaud the efforts of the United Nations
Secretariat to stimulate cooperation and to promote
consultation with the Organization of African Unity to
strengthen its capacity for preventing conflicts and
maintaining peace. Numerous African States, including
Tunisia, have declared their willingness to participate in
the standby arrangements for peacekeeping, thereby
demonstrating their determination to contribute to United
Nations efforts to improve the methods of organizing
United Nations peacekeeping operations. There is no
doubt that the promotion of international cooperation,
particularly in the field of training and logistics, can
ensure the success of the standby forces, thereby making
it the basic formula for the establishment of United
Nations peacekeeping forces. In this regard, we reaffirm
Tunisia's unswerving desire to make a real contribution to
the efforts of the United Nations to preserve international
peace and security.
Our country has contributed both military and
civilian contingents to many United Nations peacekeeping
operations — from the Congo in the early 1960s to other
similar operations in a number of African countries; in
Cambodia; in Bosnia and Herzegovina; in Croatia; and
recently in Haiti — thus giving concrete evidence of its
faith in international action and cooperation carried out by
the Organization. Tunisia will continue to support and
assist United Nations peacekeeping operations whenever
necessary.
In order to meet the challenges generated by
globalization and openness in the world economy, Tunisia
has introduced substantial and coherent reforms in the
political, economic and social fields to ensure society's
equilibrium and integrity and the solidarity of its
members, thereby eliminating the negative factors that
could hinder this: exclusion, neglect of the human aspect
in development, and the creation of chasms between
social categories resulting from disparate levels of
development within a given society.
We are convinced that global development can be
achieved only when the vulnerable sectors of society have
been assured the conditions for integration with economic
dynamics. This requires uprooting the causes of poverty,
destitution and marginalization, which is consistent with
the commitment to promote solidarity and mutual
assistance between the members of society on the national
level, and efforts being made in that direction on the
international level.
The fiftieth anniversary of the United Nations
afforded the leaders of Member countries an opportunity
to confirm their determination to revitalize the role of the
United Nations and to confer upon its actions greater
dynamism at a time when problems of security,
22


development and environment multiply, requiring joint
efforts and shared determination to face them with a view
to achieving progress, prosperity and well-being for all.
The success of the United Nations remains contingent
upon action in accordance with the goals and principles
enshrined in its Charter. It is also conditioned by the
commitment of all countries, large and small, to implement
decisions which uphold the values of liberty, dignity and
justice. In so doing we will respond to the aspirations of
our peoples who are the essential guarantors of the United
Nations vitality and of its capacity for renewal, durability
and ability to meet the challenges which humanity will
confront during the next century.









